PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/069,946
Filing Date: January 13, 2017
Appellant(s): Kanaya et al.



__________________
Jennifer A. Calcagni
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 02/08/2021 appealing from the Office action mailed 09/24/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
This is in response to the Appeal Brief filed 02/08/2021 appealing from the Office action mailed 09/24/2020.
(2) Response to Argument
 It is argued by the Appellant in page 5 of the Appeal Brief that it is clear that “claim 1 requires that the binder resin and the radically polymerizable material forming the coating film are two distinct and separate materials, not two different states of the same material.”
However, the Appellant’s argument is not persuasive because rejected claim 1 does not recite and does not require that the binder resin and the radically polymerizable material forming the coating film are two distinct and separate materials.  Additionally, the cured material and uncured material are not two different states of the same material; rather, a cured material has undergone a chemical change and not merely a change of state. States of matter are reversible physical changes (e.g., a change of state from a liquid water to a solid ice can then be returned to the original liquid with the addition of heat).  On the other hand, curing involves a chemical change which happens on a molecular level when two or more molecules interact. Chemical changes happen when atomic bonds are broken or created during chemical reactions.  Therefore, cured and uncured material are different chemically.
It is argued by the Appellant in page 5 of the Appeal Brief that Aramaki does not and cannot describe or suggest a binder resin that comprises a thermosetting polymer and a polymerizable material forming the coating film comprises 2 or more radically polymerizable double bonds selected from the group consisting of divinyl benzene and compounds containing 2 or more (meth)acryloyl groups.


It is argued by the Appellant in page 5 of the Appeal Brief that Aramaki describes a binder resin that is both a cured composition and that can be an uncured component of the binder resin (see e.g., (J[[0026]). The Examiner has provided no explanation as to why one would substitute the insulating resin described in Tsuchida for the uncured component of the binder resin of Aramaki. In other words, the combined teachings of Aramaki and Tsuchida would only suggest that one skilled in the art may have substituted one of the listed resins of Tsuchida for one of the listed resins of Aramaki to use as both the uncured component and the uncured component. There is no teaching or suggestion in either Aramaki or Tsuchida that would have led one skilled in the art to use a resin of Aramaki as the cured component and a resin of Tsuchida as the uncured component (or vice versa). Based thereon, the combined teachings of Aramaki and Tsuchida do not and cannot describe all of the features of the claimed invention. Aramaki describes a heat conductive sheet that includes a main body made of a cured heat conductive resin composition, which includes heat conductive fillers and a binder resin, and the entire surface of the sheet main body is coated with an uncured component of the binder resin oozing from the sheet main body (see e.g., [0026]). The binder resin may be a thermoplastic resin, a thermoplastic elastomer, or a thermosetting resin (see e.g., [0033]) and various examples of the thermoplastic resin, thermoplastic elastomer, and thermosetting resin are described (see e.g., [0034]-[0036]).
There is no teaching or suggestion in Aramaki to use a thermosetting binder resin as the binder resin and a polymerizable material forming the coating film comprising a compound that comprises 2 or more radically polymerizable double bonds selected from divinyl benzene and compounds containing 2 

In response to the above Appellant’s argument, the rationale of the examiner’s obviousness rejection is Simple substitution of one known element for another to obtain predictable results.

    PNG
    media_image2.png
    568
    743
    media_image2.png
    Greyscale

Fig. 1 and par [0026] of Aramaki discloses a heat conductive sheet 1 includes a sheet main body 7 made of a cured heat conductive resin composition, which includes heat conductive fillers and a binder resin, and the entire surface of the sheet main body 7 is coated with an uncured component 8 of the binder resin oozing from the sheet main body, and [0037] the heat conductive resin composition 
Furthermore, par [0038] – [0042] of Aramaki disclose the processing steps:
[0038]  In the heat conductive sheet 1, as described later, the uncured component 8 of the binder resin oozes from the entire surface of the sheet main body 7 by pressing after the cutting into sheets, and the surface of the sheet main body 7 is coated with the uncured component 8. Accordingly, the fibrous fillers included in the heat conductive sheet 1 and exposed to the slice surface are coated with the uncured component of the binder resin, and the surface is imparted with weak stickiness (tackiness). Thus, the heat conductive sheet 1 has improved conformity and adhesion to surfaces of the electronic element 3 and the heat spreader 2, which in turn results in a reduction in heat resistance. 
[0039] Furthermore, the surface of the sheet main body 7 coated with the uncured component 8 of the binder resin and imparted with weak stickiness allows adhesion of the heat conductive sheet 1 to the main surface 2a of the heat spreader 2 or provisional fixing of the heat conductive sheet 1 to an upper surface 3a of the electronic element 3. Thus, the heat conductive sheet 1 may omit the need for using an additional adhesive agent and accordingly, simplify manufacturing processes and reduce cost. 
[0040] Herein, the heat conductive sheet 1 may achieve a desired weak stickiness (tackiness) by regulating a compounding ratio of a main ingredient and a curing agent of the binder resin which are included the heat conductive resin composition. For example, when a two-part liquid silicone resin of addition reaction type is used as the binder resin included in the heat conductive resin composition, the compounding ratio of the main ingredient and the curing agent is preferably set as follows: 
[0041] Main ingredient:curing agent=35:65 to 65:35. 
[0042] Regulating the compounding ratio in the above range allows the uncured component 8 of the binder resin to ooze out and coat the entire surface of the sheet main body 7 by the pressing while the 
As such Aramaki discloses all the limitations (See examiner’s rejection Office action mailed 09/24/2020), except wherein the polymerizable material forming the coating film comprises a compound that comprises 2 or more radically polymerizable double bonds selected from the group consisting of divinyl benzene and compounds containing 2 or more meth(acryloyl groups), wherein the polymerizable material is divinylbenzene, wherein the polymerizable material is divinylbenzene.
However, par [0036] of Tsuchida discloses of an insulating resin whose curing system involves double bonds, examples of which include thermosetting polyphenylene ether resins, thermosetting polyphenylene ether resins containing a polystyrene polymer, resin compositions containing a triallyl cyanurate polymer or copolymer, acrylic or methacrylic modified epoxy resin compositions, phenol-added butadiene polymers, diallyl phthalate resins, divinylbenzene resins, polyfunctional methacryloyl resins, unsaturated polyester resins.
Note Tsuchida discloses the missing limitation.
Therefore, the basic Requirements of a Prima Facie Case of Obviousness of (B) Simple substitution of one known element for another to obtain predictable results are met.
One of ordinary skill in the art can substitute the material taught by Tsuchida for the material used in Aramaki invention, and following the same steps as outlined by par [0038] – [0042] of Aramaki, the claimed invention would have been obvious over Aramaki in view of Tsuchida.
It is argued by the Appellant in page 7 of the Appeal Brief that in the thermal, conducting sheet of the present invention, and as illustrated in Figure 2, the insulating-coated carbon fibers are dispersed in the binder resin. The insulating-coated carbon fibers include carbon fibers where at least part of the carbon fiber surfaces are coated with a coating film formed of a cured product of a polymerizable material.

It is argued by the Appellant in page 7 of the Appeal Brief that as is clear from Production Example 1 and Example 1 of the disclosure, a polymerization reaction is carried out while the reaction system including the carbon fibers, the polymerizable material, the polymerization initiator, and the solvent is stirred and therefore a coating film formed of the cured product of the polymerizable material is formed on at least part of the carbon fiber surface to thereby yield solids. The solids settled in the liquid are then collected as insulating-coated carbon fibers (see disclosure, page 30).
Note that the Appellant claimed invention is product claim and not a process claim and the claimed processing steps are not recited in the rejected claim and furthermore, even if the processing steps are recited, then note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that Appellant has the burden of proof in such cases, as the above case law makes clear. See also MPEP 2113 [R-1].
It is argued by the Appellant in page 8 of the Appeal Brief that Appellant respectfully submits that a person skilled in the art can clearly understand the subject matter of the present invention as claimed in claim 1 and as based on the disclosure and Examples 1-15 of the present invention. 
In response to the Appellant argument, it is noted that the features upon which applicant relies (i.e., [as based on the disclosure and Examples 1-15 of the present invention]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Furthermore, and again, the rationale of the examiner’s obviousness rejection is Simple substitution of one known element for another to obtain predictable results.

    PNG
    media_image2.png
    568
    743
    media_image2.png
    Greyscale


Furthermore, par [0038] – [0042] of Aramaki disclose the processing steps:
[0038]  In the heat conductive sheet 1, as described later, the uncured component 8 of the binder resin oozes from the entire surface of the sheet main body 7 by pressing after the cutting into sheets, and the surface of the sheet main body 7 is coated with the uncured component 8. Accordingly, the fibrous fillers included in the heat conductive sheet 1 and exposed to the slice surface are coated with the uncured component of the binder resin, and the surface is imparted with weak stickiness (tackiness). Thus, the heat conductive sheet 1 has improved conformity and adhesion to surfaces of the electronic element 3 and the heat spreader 2, which in turn results in a reduction in heat resistance. 
[0039] Furthermore, the surface of the sheet main body 7 coated with the uncured component 8 of the binder resin and imparted with weak stickiness allows adhesion of the heat conductive sheet 1 to the main surface 2a of the heat spreader 2 or provisional fixing of the heat conductive sheet 1 to an upper surface 3a of the electronic element 3. Thus, the heat conductive sheet 1 may omit the need for using an additional adhesive agent and accordingly, simplify manufacturing processes and reduce cost. 
[0040] Herein, the heat conductive sheet 1 may achieve a desired weak stickiness (tackiness) by regulating a compounding ratio of a main ingredient and a curing agent of the binder resin which are included the heat conductive resin composition. For example, when a two-part liquid silicone resin of 
[0041] Main ingredient:curing agent=35:65 to 65:35. 
[0042] Regulating the compounding ratio in the above range allows the uncured component 8 of the binder resin to ooze out and coat the entire surface of the sheet main body 7 by the pressing while the sheet shape is maintained, and the entire heat conductive sheet 1 achieves an appropriate weak stickiness. 
As such Aramaki discloses all the limitations (See examiner’s rejection Office action mailed 09/24/2020), except wherein the polymerizable material forming the coating film comprises a compound that comprises 2 or more radically polymerizable double bonds selected from the group consisting of divinyl benzene and compounds containing 2 or more meth(acryloyl groups), wherein the polymerizable material is divinylbenzene, wherein the polymerizable material is divinylbenzene.
However, par [0036] of Tsuchida discloses of an insulating resin whose curing system involves double bonds, examples of which include thermosetting polyphenylene ether resins, thermosetting polyphenylene ether resins containing a polystyrene polymer, resin compositions containing a triallyl cyanurate polymer or copolymer, acrylic or methacrylic modified epoxy resin compositions, phenol-added butadiene polymers, diallyl phthalate resins, divinylbenzene resins, polyfunctional methacryloyl resins, unsaturated polyester resins.
Note Tsuchida disclose the missing limitation.
Therefore, to meet the basic Requirements of a Prima Facie Case of Obviousness of (B) Simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in the art can substitute the material taught by Tsuchida for the material used in Aramaki invention, and following the same steps as outlined by par [0038] – [0042] of Aramaki, the claimed invention would have been obvious over Aramaki in view of Tsuchida.

The examiner is not persuaded because Aramaki discloses all the limitations (See examiner’s rejection Office action mailed 09/24/2020), except wherein the polymerizable material forming the coating film comprises a compound that comprises 2 or more radically polymerizable double bonds selected from the group consisting of divinyl benzene and compounds containing 2 or more 
However, par [0036] of Tsuchida discloses of an insulating resin whose curing system involves double bonds, examples of which include thermosetting polyphenylene ether resins, thermosetting polyphenylene ether resins containing a polystyrene polymer, resin compositions containing a triallyl cyanurate polymer or copolymer, acrylic or methacrylic modified epoxy resin compositions, phenol-added butadiene polymers, diallyl phthalate resins, divinylbenzene resins, polyfunctional methacryloyl resins, unsaturated polyester resins.
Note Tsuchida disclose the missing limitation.
Therefore, to meet the basic Requirements of a Prima Facie Case of Obviousness of (B) Simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in the art can substitute the material taught by Tsuchida for the material used in Aramaki invention, and following the same steps as outlined by par [0038] – [0042] of Aramaki, the claimed invention would have been obvious over Aramaki in view of Tsuchida.
It is argued by the Appellant in page 9 of the Appeal Brief that Appellant respectfully submits that the plain meaning (i.e., dictionary definition) of “dispersed” is to distribute something (i.e., filler) or less evenly throughout a medium. There is no teaching or suggestion in Aramaki that the binder resin surrounding everything means that the filler is evenly distributed in the binder resin.
The examiner is not persuaded because par [0004] of Aramaki discloses when a heat sink is attached to the semiconductor device for cooling, a heat conductive sheet is disposed between the semiconductor device and the heat sink to facilitate efficient dissipation of heat from the semiconductor device. As the heat conductive sheet, the one in which fillers, such as scale-like particles of boron nitride (BN), graphite, or the like, and heat conductive fillers of carbon fibers, or the like, are dispersed in a silicone resin, and [0056] First, the fibrous fillers are dispersed in the binder resin to prepare a heat dispersed in the binder resin.  Moreover, the Appellant’s definition of “to distribute something (i.e., filler) [more] or less evenly throughout a medium” (which appears to have been obtained from Merriam-Webster.com/dictionary/disperse; definition 2c) has been interpreted by the Appellant to mean “evenly distributed” on page 9 of the Appeal Brief.  However, “more or less” is clearly less restrictive than “evenly” as asserted by the Appellant.
	Regarding the Appellant’s argument against the rejection of claim 3, in pages 10-12 of the Appeal Brief, the examiner is not persuaded because par [0065] of Aramaki discloses that no particular limitation is imposed on the slice thickness, and any appropriate slice thickness may be selected according to, for example, the intended purpose of the heat conductive sheet 1, and par [0080] of Aramaki discloses that the heat conductive sheet sample having a thickness of 1.50 mm was prepared.
	Note Aramaki clearly established that the thickness of the coating is a result-effective variable with an initial value set at 1.5mm and that no particular limitation is imposed on the slice thickness, and any appropriate slice thickness may be selected according to, for example, the intended purpose of the heat conductive sheet 1, and over time, the intended purpose of the heat conductive sheet 1 would change to a smaller dimension to accommodate shrinking device size. Therefore, the optimization of thickness range of the coating film would have been necessary to accommodate shrinking geometry in order to minimize cost. Therefore, the claims are obvious without a showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding the Appellant’s argument against claims 4-5, in pages 13-14 of the Appeal Brief, as for claim 4, note that Electrical resistivity (also called specific electrical resistance or volume resistivity) is a fundamental property of a material that quantifies how strongly the material resists electrical current. Therefore, ARAMAKI thermal conducive sheet inherently has an electrical resistivity (volume resistivity). Note that electrical resistivity is a result-effective variable that can be optimized. Therefore, the optimization of the Electrical resistivity (volume resistivity) of the thermal conducting sheet would have been necessary to accommodate shrinking geometry in order to minimize cost and ensure that the thermal sheet conducts heats but does not conduct electricity. Therefore, the claims are obvious without a showing that the claimed range(s) achieve unexpected results relative to the prior art range (the prior inherently as a range).  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
As for claim 5, par [0073] of Aramaki discloses that a pressing force is preferably in the range of 0.0098 to 9.8 MPa and more preferably in the range of 0.049 to 9.3 MPa. When the pressing force is too low, heat resistance tends to remain unchanged from that of an unpressed sheet, and when pressing force is too high, the sheet tends to be stretched. Note Aramaki clearly established that compressibility In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
It is argued by the Appellant in page 14 of the Appeal Brief that it is clear that claim 7 recites two different materials - (1) a binder resin that is a thermosetting silicone resin, and (2) a polymerizable material that comprises 2 or more radically polymerizable double bonds selected from the group consisting of divinyl benzene and compounds containing 2 or more (meth)acryloyl groups. Appellant acknowledges that Aramaki describes the use of a silicone resin (see e.g., f[0034]). However, Aramaki only describes thermoplastic silicone resins. As referenced by the Examiner, Aramaki provides a list of examples of thermoplastic resins, which list includes silicone resins. However, Aramaki does not describe or suggest the use of thermosetting silicone resins. The examples of thermosetting resins described in Aramaki (see e.g., f[0036]) do not include silicone resins. Therefore, Aramaki does not describe or suggest the use of a thermosetting silicone resin as described and claimed by Appellant. Furthermore, the list of thermosetting resins described by Tsuchida also does not include silicone resins. Based thereon, neither Aramaki nor Tsuchida, alone or in combination, describe or suggest the use of a 
However, the examiner is not persuaded because par  [0036] Tsuchida discloses “… and these resins are not limited to single compounds, and a variety of other substances may be added or the resins may be modified in order to obtain the desired characteristics. A thermoplastic resin may also be blended into the thermosetting resin. Further, the above-mentioned thermosetting resins may contain fillers and additives.” {Emphasis added}. 
Clearly Tsuchida that a thermoplastic resin may also be blended into the thermosetting resin. Note that par [0034] of Aramaki discloses of examples of thermoplastic resin silicone resin and par [0036] disclose examples of thermosetting resin. Note these are in a list of just examples which is not meant to be a complete list. However, Tsuchida clear discloses that a thermoplastic resin may also be blended into the thermosetting resin. Note that a thermoplastic silicone resin of Aramaki may also be blended into the thermosetting resin of Tsuchida. Therefore, it would have been obvious to form a conducting sheet of Aramaki and Tsuchida wherein the binder resin is a silicone resin in order to form a thermoplastic resin and thermosetting resin blend in order to meet the structural requirements of the thermal conducting sheet such as increased durability.
It is argued by the Appellant in page 16 against the rejection of claim 15 of the Appeal Brief that there is no teaching or suggestion in either Aramaki or Tsuchida, alone or in combination to use a thermosetting resin as the binder resin in combination with a polymerizable material forming the coating film comprising divinyl benzene. Aramaki only describes the use of a cured heat conductive resin 
However, the examiner is not persuaded because par [0036] of Tsuchida discloses thermosetting…divinylbenzene resin. Furthermore, par [0038] – [0042] of Aramaki disclose the processing steps:
Again par [0038]  of Aramaki discloses a heat conductive sheet 1, as described later, the uncured component 8 of the binder resin oozes from the entire surface of the sheet main body 7 by pressing after the cutting into sheets, and the surface of the sheet main body 7 is coated with the uncured component 8. Accordingly, the fibrous fillers included in the heat conductive sheet 1 and exposed to the slice surface are coated with the uncured component of the binder resin, and the surface is imparted with weak stickiness (tackiness). Thus, the heat conductive sheet 1 has improved conformity and adhesion to surfaces of the electronic element 3 and the heat spreader 2, which in turn results in a reduction in heat resistance. 
[0039] Furthermore, the surface of the sheet main body 7 coated with the uncured component 8 of the binder resin and imparted with weak stickiness allows adhesion of the heat conductive sheet 1 to the main surface 2a of the heat spreader 2 or provisional fixing of the heat conductive sheet 1 to an upper surface 3a of the electronic element 3. Thus, the heat conductive sheet 1 may omit the need for using an additional adhesive agent and accordingly, simplify manufacturing processes and reduce cost. 
[0040] Herein, the heat conductive sheet 1 may achieve a desired weak stickiness (tackiness) by regulating a compounding ratio of a main ingredient and a curing agent of the binder resin which are included the heat conductive resin composition. For example, when a two-part liquid silicone resin of addition reaction type is used as the binder resin included in the heat conductive resin composition, the compounding ratio of the main ingredient and the curing agent is preferably set as follows: 
[0041] Main ingredient:curing agent=35:65 to 65:35. 

As such Aramaki discloses all the limitations (See examiner’s rejection Office action mailed 09/24/2020), except wherein the polymerizable material forming the coating film comprises a compound that comprises 2 or more radically polymerizable double bonds selected from the group consisting of divinyl benzene and compounds containing 2 or more meth(acryloyl groups), wherein the polymerizable material is divinylbenzene, wherein the polymerizable material is divinylbenzene.
However, par [0036] of Tsuchida discloses of an insulating resin whose curing system involves double bonds, examples of which include thermosetting polyphenylene ether resins, thermosetting polyphenylene ether resins containing a polystyrene polymer, resin compositions containing a triallyl cyanurate polymer or copolymer, acrylic or methacrylic modified epoxy resin compositions, phenol-added butadiene polymers, diallyl phthalate resins, divinylbenzene resins, polyfunctional methacryloyl resins, unsaturated polyester resins.
Note Tsuchida discloses the missing limitation.
Therefore, the basic Requirements of a Prima Facie Case of Obviousness of (B) Simple substitution of one known element for another to obtain predictable results are met.
One of ordinary skill in the art can substitute the material taught by Tsuchida for the material used in Aramaki invention, and following the same steps as outlined by par [0038] – [0042] of Aramaki, the claimed invention would have been obvious over Aramaki in view of Tsuchida.




Respectfully submitted,
 /VONGSAVANH SENGDARA/ Primary Examiner, Art Unit 2829                                                                                                                                                                                                       
Conferees:
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829  
                                                                                                                                                                                                      /JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.